DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over WILSON (US 20180091732 A1), in view of Kokemohr (US 10049477 B1).
Regarding Claim 1, WILSON discloses a method comprising: 
receiving, at a computing system from a client device, descriptive text data from a descriptive text interface displayed on the client device ([0314] “Text entry field 1213 allows a user to enter text that will be included in a message to the other user.”), the descriptive text data associated with a media content item displayed on the client device (See Fig. 12G, the received text 1224 “Yes, Please” is associated with question 1222. OR see Fig. 12J, the received text 1225 “On my way” is associated with 1224); 
analyzing the descriptive text data to identify a data characteristic within the descriptive text data ([0322] “The stickers in sticker interface 1227 are, optionally, generated based on context obtained from, for example, device 600 (e.g., location, weather at the location, calendar appointments) or the messaging interface (e.g., messages that have already been received or sent, and/or message text that has been entered but not sent, and/or the recipient of the sticker).”); 
accessing a plurality of personalized media overlay icons each comprising one or more media overlay icon characteristics ([0323] “In FIG. 12G, as an example, sticker 1230 was generated based on the predefined avatar model and information from messaging interface 1203 that indicates the conversation was about making food.”); 
determining that the identified data characteristic is associated with a media overlay icon characteristic associated with a subset of the plurality of personalized media overlay icons ([0323] “In FIG. 12G, as an example, sticker 1230 was generated based on the predefined avatar model and information from messaging interface 1203 that indicates the conversation was about making food. Similarly, sticker 1229 was generated based on the predefined avatar model and information form messaging interface 1203 that indicates that the conversation was about the user of device 600 bringing something to Joe.”); 
generating a personalized overlay icon interface comprising the subset of the plurality of personalized media overlay icons ([0321] “FIG. 12G depicts messaging interface 1203 updated with sticker interface 1227 that is displayed in response to, for example, user selection of sticker button 1212 with touch 1226 in FIG. 12F.”); and 
causing the personalized overlay icon interface comprising the subset of the plurality of personalized media overlay icons to be overlaid on the media content item displayed on the client device below the descriptive text interface (See Fig. 12G or Fig. 12I, the sticker interface 1227 is overlaid on the messaging interface 1203, below the text entry field 1213).
the media content item comprising image data captured by a camera of the client device.
However, in the same field of endeavor, Kokemohr discloses receiving, at a computing system from a client device, descriptive text data from a descriptive text interface displayed on the client device (See Fig. 6), the descriptive text data associated with a media content item displayed on the client device (See Fig. 7, text “Summer Memories” associated with the image), the media content item comprising image data captured by a camera of the client device (Col 8 Line 43, “In block 202 of method 200, the method obtains or selects an image for processing… For example, the image can be a photo captured by a camera…”). Notice that Kokemohr also discloses the claimed identified data characteristic and the personalized media overlay icons (Fig. 7, Col 26 Line 4, “In some implementations, the text received from the user can be considered one or more characteristics of the image on which the visual style modification is based… For example, if the user provided the text "Summer Memories," the method can select visual style modifications that provide a summer-like effect (e.g., lens flare, yellow tint)…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of WILSON with the feature of comprising image data captured by a camera of the client device into the media content item. Doing so could allow users to indicate image characteristics, as taught by Kokemohr.
Regarding Claim 2, WILSON-Kokemohr discloses the method of claim 1, wherein the image data comprises a photo or a video captured by the camera .
Regarding Claim 3, WILSON-Kokemohr discloses the method of claim 1, wherein the descriptive text data comprises an alpha-numeric string of characters that describe the media content item for overlaying on the media content item (WILSON [0314] “Text entry field 1213 allows a user to enter text that will be included in a message to the other user.” See Fig. 12J, “you aren’t feeling well” describes the 1206 JOE; “On my way” describes the person 1223. Kokemohr, Fig. 7, text “Summer Memories” overlaying on the image).
Regarding Claim 4, WILSON-Kokemohr discloses the method of claim 1, wherein the data characteristic comprises a sub-combination of letters, words, numbers, or special characters associated with the descriptive text data (WILSON Fig. 12J, “On my way”).
Regarding Claim 5, WILSON-Kokemohr discloses the method of claim 1, wherein the media overlay icon characteristic comprises a combination of letters, words, numbers, or special characters that are associated within each of the plurality of personalized media overlay icons (WILSON [0323] “In FIG. 12G, as an example, sticker 1230 was generated based on the predefined avatar model and information from messaging interface 1203 that indicates the conversation was about making food. Similarly, sticker 1229 was generated based on the predefined avatar model and information form messaging interface 1203 that indicates that the conversation was about the user of device 600 bringing something to Joe.”).
Claim 6, WILSON-Kokemohr discloses the method of claim 1, wherein the personalized overlay icon interface is a first personalized overlay icon interface comprising a first selection of a plurality of personalized media overlay icons (WILSON Fig. 12G), and the method further comprises: generating a second personalized overlay icon interface comprising a second selection of a plurality of personalized media overlay icons that are associated with the data characteristic (WILSON Fig. 12I); and detecting a user gesture applied to a selected personalized media overlay icon within the second selection of the plurality of personalized media overlay icons (WILSON [0326] “In response to a selection of sticker 1229 via, for example, touch 1234, sticker 1229 and the already entered text portion of the message are sent to Joe and displayed in messaging interface 1203 as text box 1235 and sticker 1236, as depicted in FIG. 12J.”); and deactivating the descriptive text interface in response to the detected user gesture (WILSON Fig. 12J).
Regarding Claim 7, WILSON-Kokemohr discloses the method of claim 6, further comprising: generating an ephemeral message at the client device (WILSON [0314] “Messaging interface 1203 includes message area 1208, which is empty in FIG. 12A, and message entry area 1209. Message entry area includes photo button 1210, drawing button 1211, sticker button 1212, text entry field 1213, and voice recognition button 1214.”); and causing the associated second selection of the plurality of personalized media overlay icons to be overlaid on the ephemeral message (WILSON Fig. 12J, 1232 is overlaid on 1224; 1236 is overlaid on 1235.).
Claim 8, WILSON-Kokemohr discloses the method of claim 6, wherein each of the plurality of personalized media overlay icons comprise a static image or an animation (WILSON Fig. 12G, 1228, 1129 and 1230. Or see Fig. 12I, 1233, 1229 and 1230).
Regarding Claim 9, it recites similar limitations of claim 1 but in a system form. The rationale of claim 1 rejection is applied to reject claim 9. Also Notice that WILSON discloses a system and elements of the system in Fig. 1A and [0007]-[0009].
Regarding Claim 10, it recites similar limitations of claim 2. The rationale of claim 2 rejection is applied to reject claim 10.
Regarding Claim 11, it recites similar limitations of claim 3. The rationale of claim 3 rejection is applied to reject claim 11.
Regarding Claim 12, it recites similar limitations of claim 4. The rationale of claim 4 rejection is applied to reject claim 12.
Regarding Claim 13, it recites similar limitations of claim 5. The rationale of claim 5 rejection is applied to reject claim 13.
Regarding Claim 14, it recites similar limitations of claim 6. The rationale of claim 6 rejection is applied to reject claim 14.
Regarding Claim 15, it recites similar limitations of claim 7. The rationale of claim 7 rejection is applied to reject claim 15.
Regarding Claim 16, it recites similar limitations of claim 8. The rationale of claim 8 rejection is applied to reject claim 16.
Claim 17, it recites similar limitations of claim 1 but in a medium form. The rationale of claim 1 rejection is applied to reject claim 17. Also Notice that WILSON discloses a non-transitory computer-readable storage medium in [0013].
Regarding Claim 18, it recites similar limitations of claim 6. The rationale of claim 6 rejection is applied to reject claim 18.
Regarding Claim 19, WILSON-Kokemohr discloses the non-transitory computer-readable storage medium of claim 17, wherein the plurality of personalized media overlay icons comprises a static image or an animation (WILSON Fig. 12I, 1233, 1229 and 1230), and wherein the image data comprises a photo or a video captured by the camera (WILSON Fig. 12I, the messaging interface 1203 comprises an image 1232. Kokemohr, Col 8 Line 43, “In block 202 of method 200, the method obtains or selects an image for processing… For example, the image can be a photo captured by a camera…”).
Regarding Claim 20, WILSON-Kokemohr discloses the non-transitory computer-readable storage medium of claim 17, wherein the data characteristic comprises a sub-combination of letters, words, numbers, or special characters associated with the descriptive text data (WILSON [0323] “In FIG. 12G, as an example, sticker 1230 was generated based on the predefined avatar model and information from messaging interface 1203 that indicates the conversation was about making food.”), and wherein the media overlay icon characteristic comprises a combination of letters, words, numbers, or special characters that are associated within each of the plurality of personalized media overlay icons (WILSON [0323] “Similarly, sticker 1229 was generated based on the predefined avatar model and .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG WU/Primary Examiner, Art Unit 2613